DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment/reconsideration filed on 12/20/2021, the amendment/reconsideration has been considered. Claims 1, 4-8 and 11-14 have been amended, and claims 15-20 are newly added. Claims 1-20 are pending for examination as cited below.	
Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.:10,958,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 12/20/2021 (along with terminal disclaimer) with respect to the claim limitations point out the reason claims are patentable over the prior art of record also see the parent application. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. US 20150006296 A1, is one of the most pertinent art in the field of
invention and discloses, a method for operating Internet of Things (loT) devices are disclosed. A method may include receiving a notification message from a producer loT device and presenting the notification message via a display of a consumer loT device. In addition, a manual request from a user to dismiss the notification message is received, and an auto-dismissal of the notification message from displays of one or more other consumer loT devices is prompted.
Shelby et al. US 20130151708 A1, is yet another one of the most pertinent art in the field of invention and discloses, a method for realizing web service. An apparatus having a binary web service interface to communicate with nodes operationally connected to the apparatus using a binary web service, the nodes having one or more resources, the binary web service interface being configured to receive information from a node whenever a resource of anode changes or whenever a pre-configured event regarding a resource occurs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446